Citation Nr: 1532457	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1969 and from August 1990 to June 1991, with additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.  
	

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran asserts that he has bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  He contends that although his DD-214 indicates that he served as a Judge Advocate, he was exposed to loud noises during training exercises, including on the firing range.  The Veteran reports that he had minimal exposure to loud noises when he was not on active duty during his career as an attorney.

VA treatment records reflect a diagnosis of bilateral sensorineural hearing loss during the pendency of the appeal and, as such, the Board finds the Veteran has established a current disability for purposes of service connection.  With respect to an in-service event or injury, the Veteran's service records are not of record; in November 2008 the RO made a formal finding as to their unavailability.  However, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible for purposes of establishing an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

With evidence of a current disability and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disability and the in-service event or injury.  In this respect, the Veteran provided a private opinion from an audiologist, Dr. D. Shadoff, dated February 2011.  Dr. Shadoff opined that the Veteran's bilateral hearing loss was more likely than not incurred during his military service.  Dr. Shadoff indicated that the configuration of the Veteran's hearing loss was consistent with a noise-induced hearing loss and, given the Veteran's history of low noise exposure as a civilian, the Veteran's hearing loss was most likely due to his active duty service.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether bilateral hearing loss is related to in-service noise exposure.  As such, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


